Title: From John Adams to James Searle, 4 February 1781
From: Adams, John
To: Searle, James



Amsterdam Feb. 4. 1781
Dear Sir

I had the Honour of yours of 24 Jan. only yesterday. F. Silas Deane is indeed arrived here, but I cannot learn that R.R. Edward Bancroft is. I have not been honoured with a Visit, as yet, nor have I seen him.
There is a Courier arrived from Petersbourg, who carried the News of Sir Yorkes leaving the Hague. Alls well in the north.

The Spirit here waxes warmer. A new Play is brought upon the Stage called De Ruyter, in which the English are treated as you would wish them, and every Line, in which they are So, is applauded, a tout rompre, that is in plain English to make all Split. I will observe your recommendation concerning Mr. Bromfield who is still here. I wish I were at Paris with you, it is more agreable there than here yet, as well as more healthy.
If the neutral Confederation Should become belligerent, would it not be a proper Time, for France and America to join, in proposing to the nations that compose it, to acknowledge American Independance? There is an Article in our Treaty to this Purpose. Dr. Franklin has authority to treat with any Power in Europe, at least the Commissioners had, and I Suppose the Dissolution of the Commission has not annulled that Authority. I wish you would converse with the Dr. upon the subject. If he thinks he has not Power, would it not be proper, to write to Congress upon the Subject? If Something of this sort is not done, the northern Powers, may settle their War, and leave Us Still to fight it out. The Article I refer to is the 10 of the Treaty of Alliance. “The most Christian King, and the United States agree to invite or admit other Powers, who may have received Injuries from England, to make common Cause with them and to acceed to that Alliance, under Such Conditions as shall be freely agreed to and settled between all the Parties.” Pray talk about this with Mr. Dana. There never can be a more inviting opportunity, than the present to execute this Article of the Treaty.
